Title: To George Washington from Hugh Mercer, 10 September 1758
From: Mercer, Hugh
To: Washington, George



Sir
Camp at Reas Town Septr 10th 1758

I am favoured with Yours and have sent to collect all our Packhorses (for the Waggons are gone forward) and propose sending off forty, if so many are to be found, loaded with Flower—They will be at CumberLd on Teussday night; And a further suply, may be afterwards sent when the General’s pleasure is known with regard to your march.
I could have wishd to inform you of the generals arrival here. We looked for him Yesterday but understand in the Evening that he remaind at Fort Loudon on friday Morning, with little

probability of his disorder permitting him to march for ⟨some⟩ Days. I am Sir Your most obedt humble Servt

Hugh Mercer

